As filed with the Securities and Exchange Commission on October 24, 2016 Registration No. 333-143427 Registration No. 333-143426 Registration No. 333-58163 Registration No. 333-38587 Registration No. 333-04709 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO Form S-8 Registration Statement No. 333-143427 Form S-8 Registration Statement No. 333-143426 Form S-8 Registration Statement No. 333-58163 Form S-8 Registration Statement No. 333-38587 Form S-8 Registration Statement No. 333-04709 UNDER THE SECURITIES ACT OF 1933 INTERNATIONAL TEXTILE GROUP, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 33-0596831 (I.R.S. Employer Identification No.) 804 Green Valley Road Suite 300 Greensboro, North Carolina 27408 (Address of principal executive offices including zip code) International Textile Group, Inc. Stock Option Plan For Non-Employee Directors, As Amended and Restated International Textile Group, Inc. Equity Incentive Plan, As Amended and Restated Options Granted to Market Pathways Financial Relations Incorporated Safety Components International, Inc. (n/k/a International Textile Group, Inc.) 1994 Stock Option Plan, As Amended, and a Stock Option Agreement Safety Components International, Inc. (n/k/a International Textile Group, Inc.) 1994 Stock Option Plan (Full title of the plan) Neil W. Koonce, Esq. 804 Green Valley Road
